Hedricic, J.
In this case the defendants have undertaken to appeal from an order of the Industrial Commission continuing the case and removing the same from the hearing docket pending the determination of the common law action in the Superior Court of Henderson County. This is a premature appeal and presents no question for review to this Court. G.S. 97-86. “Appeal does not lie unless it deprives the appellant of some substantial right which might be lost if the order is not reviewed before final judgment.” Tucker v. Highway Commission, 247 N.C. 171, 100 S.E. 2d 514 (1957). “. . . there is such a thing in compensation procedure as completely unreviewable matters, just as there is in ordinary judicial procedure, as in the case of interlocutory decisions that are unreviewable for lack of finality or incidental decisions that involve details committed to the absolute discretion of the lower tribunal.” Larson, Workmen’s Compensation Law, Vol. 2, Sec. 80.10.
For the reasons stated herein, the appeal is dismissed ex mero motu.
MalláRd, C.J., and Morris, J., concur.